Title: From Alexander Hamilton to William Short, 28 January 1792
From: Hamilton, Alexander
To: Short, William



Treasury Department January 28th 1792
Sir

You will find herewith duplicate of my letter of the 30th of November last—Since which I am without any of your favours.
It is with sincere pleasure, I embrace the opportunity of congratulating you on your appointment to the Hague as Minister Resident. This will afford you a better opportunity of watching and appreciating the course of Circumstances. You will consequently be obliged less to rely on others, and I trust by seizing favorable moments, you will be able to reduce the rate of interest on such future loans as may be found necessary.
A bill has lately been drawn upon our Commissioners in favor of Mr Jefferson for 95,947½ guilders for the use of the foreign department.
I send you herewith copy of a report of mine to the House of Representatives on the 23d instant, and of certain statements which accompanied the same, which will give you a view of the present state of Revenue and Expenditure.
Our frontier affairs by occasioning an encrease of the latter will call for an augmentation of the former.

With perfect consideration & esteem   I have the honor to remain Sir   Your Obedient Servt

Alexander Hamilton
William Short EsquireMinister Resident of theunited States at the Hague

